UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   03/13/20
SHAQUILLE DINKINS,
            Plaintiff,                              1-19-cv-2336 (GBD) (KHP)
-against-                                           Memorandum & Order
CAPTAIN GUSTAVE, CAPTAIN MITCHELL, C.O,
HUMPHRIES, C.O. YOUNG, C.O. MAYO, and
CITY OF NEW YORK,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       Pro se Plaintiff claims that he was subjected to excessive force and unwanted sexual

contact on March 1, 2019 while incarcerated at the George R. Vierno Center on Rikers’ Island.

The Court stayed the case on September 4, 2019 at Defendant City of New York’s request (see

Doc. No. 30) pending the resolution of two investigations into the incident at issue that are

currently being conducted by the Department of Corrections. On February 10, 2020, Plaintiff

applied for a subpoena of information pertaining to the investigations, as well as to any

information that the Department of Investigations may have regarding the incident.

       Plaintiff’s request is denied as premature. Plaintiff may renew the request once the

investigations have concluded and the stay in this matter has been lifted.

       The Clerk of Court is requested to mail a copy of this order to the pro se Plaintiff.

Dated: March 13, 2020
       New York, New York
                                             SO ORDERED.


                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
